Ingraham, J.:
The plaintiffs’ testator died in the year 1905, leaving a last will and testament of which the plaintiffs were executors. He was a member of the church of St. Vincent de Paul in the city of New York. In the year. 1896 he paid to the defendant, one of the clergymen connected with that church, $4,000. The defendant paid to the testator during his lifetime interest upon that sum at four per cent. The only testimony as to the circumstances under which that money was paid was the evidence of the defendant, who testified: “ Mr. De Comps gave me the $4,000 in 1896, when I *279needed money for church decorations. He said to pay him interest during his lifetime, to dispose of afterwards according to his instructions which he would leave in a private letter.” This evidence was read by the plaintiffs from a deposition of the defendant Wucher before the surrogate.
I think the effect of this transaction was that there was paid to the defendant a sum of money upon a contract by which the defendant agreed to pay to the testator interest upon the amount during his life, the principal to be disposed of by the defendant as the testator should thereafter direct. Certainly under this agreement, whether it could be called a trust or contract, or obligation, the money was given to the defendant' to dispose of in accordance with the understanding between the parties. There was no óbligation of the defendant to repay the money to the testator at any time. The title to the money vested in the defendant, and whether the defendant’s relation to the fund was strictly as trustee or not, the testator could not have compelled the defendant to repay him the money. (Gilman v. McArdle, 99 N. Y. 451.) Eor have the plaintiffs, as the' testator’s personal representatives, the right to compel the defendant to account to them for the money after the testator’s death. Under the terms of the contract the only obligation of the defendant to the testator was the obligation to pay to him interest on the amount during his life, and it was never eon- . templated by the parties that either the plaintiffs’ testator or his personal representatives should be entitled to recover the money that had been paid to the defendant. Plaintiffs’ testator had the right to pay his money to the defendant upon such terms as he thought best and I do not think his personal representatives can question such a payment or recover back the money in violation of the terms of the contract under which it was paid to the defendant. Eothing that subsequently happened in any way changed the relation of the defendant to this sum of money. It appeared that subsequent to the delivery of the money the plaintiffs’ testator gave to the defendant a letter, the contents of which did not appear, but it may be assumed that it related to the disposition that the defendant should make of the money after the, testator’s death. In the year 1904, however, the testator demanded a return of this letter, stating that he wished to make a change in the disposition of the money tp *280be made by the defendant, and in consequence of that request the defendant returned to the' testator the letter.. At that time the plaintiffs’ testator told the defendant to call aftér his death upon. his wife for a letter in relation to this fund. Subsequent to the death of the testator the defendant wrote a letter to the plaintiffs’ testator’s wife stating that the plaintiffs’ testator had requested him to- ask her for an envelope, sealed, which he would leave amongst his papers to the defendant’s address, or to the address of the church. She discovered a letter addressed to the defendant which she caiised to be delivered to him. .This letter is undated, signed .by the plaintiffs’testator and is as follows: -
“ Mew York City.
“ To the very dear Father, Th. Wucher.
■“ When you receive this note I shall be no more. I want to beg you by the present to have the charitable kindness to make the fob - lowing distribution for me of the four thousand dollars you will owe no account of it to any one after my death and if you will kindly make the distribution of it which I" shall point out to yon, I should leave in peace and satisfied and would be grateful,to you.- I know that all those- who will receive those little gifts are worthy and deserving of it, and I recommend’ myself to your good and pious prayers.
“ Tours with all my heart,
J,B. De COMPS.”
Then follows a direction to distribute $3,900 to various individuals or corporations, and providing that $100 “shall remain in . your hands for masses for the repose of the souls of all my family and myself,” and this memorandum closes: “ Very dear - Father Wucher these are my last wishes, counting on your kindness to execute them,, pardon me the trouble I give you,” Subsequent to the receipt of these letters the defendant expended $100, for masses and distributed a portion of the $1,000 among those indicated by the testator, there remaining at the time of the trial in his hands the sum of $3,650. If my conclusion, above stated, is correct, that under the agreement under which the money was paid to the defend-ant there was no obligation on the part of the defendant to repay the money to the plaintiffs’ testator, or to his personal representatives after his death, the action cannot be. maintained, This was *281the opinion of Mr. Justice Scott before whom the action was tried at Trial Term, and the judgment should, therefore, be affirmed, with costs. .
Patterson and Houghton, JJ., concurred; Laughlin, J., dissented.